In a proceeding to invalidate petitions designating Wesley P. Robinson and Everett K. Bodd as candidates in the Republican Party primary election to be held on September 12, 1989, for the party position of Member of the Republican County Committee for the 8th Election District in the Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County (McCarthy, J.), entered August 18, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The statutory requirement that a special proceeding to invalidate a designating petition be commenced by verified petition is a jurisdictional condition precedent to the commencement of such a proceeding (see, Election Law § 16-116; Matter of Callahan v Russo, 123 AD2d 518; Matter of O’Connell v Ryan, 112 AD2d 1100). This proceeding was not commenced by a verified petition. Accordingly, the judgment dismissing the proceeding must be affirmed. Lawrence, J. P., Rubin, Kooper, Sullivan and Rosenblatt, JJ., concur.